DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 March 2022 has been entered.
 
Claim Objections
Claims 3 and 14 are objected to because of the following informalities:  
In claim 3, line 3 should read in part “blowing fresh air from [[the]] a pipe”.  Appropriate correction is required.
	In claim 14, line 3 should read “generated by [[the]] a suction device.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parikh et al. (US 9,328,655) in view of Smith et al. (US 2012/0102919).
In Reference to Claim 1  
(See Parikh, Figures 3 & 5-7)
Parikh et al. (Parikh) discloses:
	A process for cooling at least one component (500) arranged within a compartment (502) of an exhaust after treatment system of a vehicle (See Parikh, Column 2, Lines 10-24), comprising activating a cooling system (504) of the exhaust after treatment system which includes one or more particulate filters (See Parikh, Column 7, Lines 16-29) arranged within the exhaust after treatment system compartment (502); and extracting hot air present at the vicinity of the at least one component (500) to be cooled, so that the at least one component (500) is protected as a priority against high temperatures. (See Parikh, Column 8, Lines 10-23).
Parikh discloses the claimed invention except:
	Activating the cooling system during active regenerations of the DPF.
	Smith et al. (Smith) discloses an exhaust DPF system with component cooling. (See Smith, Abstract). Smith discloses activating a cooling system during active regeneration to protect components from excessive regeneration temperatures. (See Smith, Paragraphs [0048]-[0050]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have activated the exhaust component cooling system of Parikh during active regeneration to protect the component from excessive regeneration temperatures, as both references are directed towards exhaust DPF systems with component cooling. One of ordinary skill in the art would have recognized that activating the cooling system of Parikh during active regenerations would protect the component from the impending high temperatures generated during regeneration. (See Smith, Paragraphs [0048]-[0050]).
	The Examiner notes that the blowing of fresh air constitutes the process of extracting hot air from the vicinity of the component to be cooled as the blowing of fresh air extracts the hot air currently at the vicinity.

In Reference to Claim 2 
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
	characterized in that the process comprises blowing a respective jet of fresh air in direction of each of the at least one component to be cooled. (See Parikh, Column 8, Lines 10-23).

In Reference to Claim 3 
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
	characterized in that the process comprises blowing fresh air from a pipe (504) of the cooling system (504) on the at least one component (500) to be cooled. (See Parikh, Column 8, Lines 10-23).
	
In Reference to Claim 4 
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
	characterized in that the process includes a step of adjusting a flowrate of fresh air blown on each of the at least one component to be cooled or a flowrate of hot air extracted at the vicinity of each of the at least one component to be cooled. (See Parikh, Column 3, Lines 52-65).
	The Examiner notes that the airflow is at least adjusted to be turned on/off based on the necessity of cooling.

In Reference to Claim 5  
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
	Characterized in that cooling takes place only in during active regeneration. (See Smith, Paragraphs [0048]-[0050]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have activated the exhaust component cooling system of Parikh during active regeneration to protect the component from excessive regeneration temperatures, as both references are directed towards exhaust DPF systems with component cooling. One of ordinary skill in the art would have recognized that activating the cooling system of Parikh during active regenerations would protect the component from the impending high temperatures generated during regeneration. (See Smith, Paragraphs [0048]-[0050]).

In Reference to Claim 6  
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
	Characterized in that cooling takes place as long as a vehicle engine is on. (See Smith, Paragraphs [0048]-[0050]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have activated the exhaust component cooling system of Parikh during active regeneration to protect the component from excessive regeneration temperatures, as both references are directed towards exhaust DPF systems with component cooling. One of ordinary skill in the art would have recognized that activating the cooling system of Parikh during active regenerations would protect the component from the impending high temperatures generated during regeneration. (See Smith, Paragraphs [0048]-[0050]).
	The Examiner notes that active regeneration and overtemperature conditions occur when the vehicle is on.

In Reference to Claim 7  
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
	Characterized in that active regeneration consists in introducing a small amount of fuel into an exhaust pipe of a vehicle engine. (See Smith, Paragraphs [0028] & [0048]-[0050]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have activated the exhaust component cooling system of Parikh during active regeneration to protect the component from excessive regeneration temperatures, as both references are directed towards exhaust DPF systems with component cooling. One of ordinary skill in the art would have recognized that activating the cooling system of Parikh during active regenerations would protect the component from the impending high temperatures generated during regeneration. (See Smith, Paragraphs [0048]-[0050]).
	The Examiner notes that active regeneration would involve some hydrocarbons introduced into the exhaust system.

In Reference to Claim 8  
(See Parikh, Figures 3 & 5-7)
Parikh discloses:
	An exhaust after treatment system for cooling at least one component (500) arranged within a compartment (502) of the exhaust after treatment system, comprising a cooling system (504) that is activated during operation of one or more particulate filters (See Parikh, Column 7, Lines 16-29) arranged within the exhaust after treatment system compartment (502) and that includes a pipe (502), for extracting hot air present at the vicinity of the component to be cooled, so that the at least one component is protected as a priority against high temperatures during operation. (See Parikh, Column 8, Lines 10-23).
Parikh discloses the claimed invention except:
	Activating the cooling system during active regenerations of the DPF.
	Smith et al. (Smith) discloses an exhaust DPF system with component cooling. (See Smith, Abstract). Smith discloses activating a cooling system during active regeneration to protect components from excessive regeneration temperatures. (See Smith, Paragraphs [0048]-[0050]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have activated the exhaust component cooling system of Parikh during active regeneration to protect the component from excessive regeneration temperatures, as both references are directed towards exhaust DPF systems with component cooling. One of ordinary skill in the art would have recognized that activating the cooling system of Parikh during active regenerations would protect the component from the impending high temperatures generated during regeneration. (See Smith, Paragraphs [0048]-[0050]).
The Examiner notes that the blowing of fresh air from the pipe provides the function of extracting hot air from the vicinity of the component to be cooled as the blowing of fresh air extracts the hot air currently at the vicinity.

In Reference to Claim 9  
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
	Characterized in that the cooling system includes the pipe (504), for blowing fresh air on each of the at least one component (300) to be cooled and for extracting hot air present at the vicinity of each of the at least one component to be cooled. (See Parikh, Column 8, Lines 10-23).
The Examiner notes that the blowing of fresh air from the pipe provides the function of extracting hot air from the vicinity of the component to be cooled as the blowing of fresh air extracts the hot air currently at the vicinity.

In Reference to Claim 10 
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
	characterized in that the pipe (504) has a first end forming an air nozzle oriented towards a respective component (500) to be cooled and a second end connected to a source of compressed air (116). (See Parikh, Column 8, Lines 60-65).

In Reference to Claim 11  
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
	characterized in that the cooling system includes a valve (422) for controlling the air flow inside the pipe (504), the valve being in an open configuration during regeneration periods and in a closed configuration the rest of the time. (See Parikh, Column 10, Lines 8-14).

In Reference to Claim 12  
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
	characterized in that the valve (422) is a proportional valve. (See Parikh, Column 10, Lines 22-24).

In Reference to Claim 13 
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
	characterized in that the pipe (504) has a first end located close to the component (500) to be cooled and a second end connected to a suction device (116). (See Parikh, Column 8, Lines 60-65).
	The Examiner notes that the air compressor is also a suction device as air is suctioned in and compressed and then sent to cool the component.

In Reference to Claim 14  
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
characterized in that the cooling system includes a controller (180) for controlling a suction force generated by the suction device (116). (See Parikh, Column 7, Line 58 - Column 8, Line 9).

In Reference to Claim 15 
(See Parikh, Figures 3 & 5-7)
Parikh discloses:
	characterized in that the at least one component (500) to be cooled is encased in a protective housing arranged within the exhaust after treatment system compartment (502).
	The Examiner notes that the component(s) to be cooled each have their own respective housing (e.g.- a valve housing).

In Reference to Claim 16 
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
	A vehicle, comprising the exhaust after treatment system according to claim 8. (See Claim 8 rejection above).

In Reference to Claim 17

(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
	Wherein the at least one component is a sensor. (See Parikh, Column 8, Lines 10-23).

In Reference to Claim 18
(See Parikh, Figures 3 & 5-7)
The Parikh-Smith combination discloses:
	characterized in that the pipe (504) is further adapted to blow fresh air on the at least one component to be cooled. (See Parikh, Column 8, Lines 10-23).
The Examiner notes that the blowing of fresh air from the pipe provides the function of extracting hot air from the vicinity of the component to be cooled as the blowing of fresh air extracts the hot air currently at the vicinity.

Response to Arguments
Applicant's arguments filed 18 May 2022 have been fully considered but they are not persuasive. 
In response to Applicant's arguments that the feature of claims 1 and 8 “extracting hot air present at the vicinity of the at least one component to be cooled” and “a pipe for extracting hot air present at the vicinity of the at least one component to be cooled” is not disclosed in Parikh, the Office respectfully disagrees. 
Applicant argues that the air of Parikh 'exits' the compartment naturally and therefore the air is not actively 'extracted'. However, the device of Parikh actively blows air (i.e.-utilizing a blower via a pipe) over the component to be cooled to through the compartment to continuously supply fresh air and extract the heated air (hot air) from the vicinity of the component to thus complete the cooling of the component. The Examiner notes that the 'blowing of fresh air' or the ‘extracting of hot air’ does not provide a structural difference in the process (i.e.- does not require an air suction device mounted downstream of the component to pull air through the compartment rather than push air through the compartment). Accordingly, pushing air through the compartment  via pipe also extracts hot air from the compartment.
Additionally, the process of extracting hot air present at the vicinity of the component merely requires that air which has exchanged heat with the component, is actively, or even passively, moved away from the vicinity of the component and replaced with cooler air. Therefore, Parikh discloses the recitations of claims 1 and 8, respectively of “extracting hot air present at the vicinity of the at least one component to be cooled” and “a pipe for extracting hot air present at the vicinity of the at least one component to be cooled”.
In response to Applicant’s arguments that the Parikh-Smith combination does not disclose activating the cooling system during active regeneration of particulate filter(s) arranged with the exhaust after treatment system compartment, the Office respectfully disagrees.
Applicant argues that the Parikh-Smith combination does not disclose activating the cooling system during active regeneration of particulate filter(s) arranged with the exhaust after treatment system compartment. However, the Examiner notes that Smith is merely relied upon for cooling system activation and activation of temperature control of components of the exhaust system during regenerations of the DPF. Smith discloses an exhaust emissions system with cooling system control to maintain safe operating temperatures for components and bystanders/operators. (See Smith, Paragraph [0048]). Accordingly, Smith discloses that temperature maintenance to maintain the components and surroundings within reasonable temperatures during regeneration is required and as such activates a cooling system to maintain the components and surroundings within reasonable temperature thresholds. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have activated the exhaust component cooling system of Parikh during active regeneration to protect the component from excessive regeneration temperatures, as both references are directed towards exhaust DPF systems with component cooling. One of ordinary skill in the art would have recognized that activating the cooling system of Parikh during active regenerations would protect the component from the impending high temperatures generated during regeneration. 
Additionally, Applicant argues that Smith only teaches cooling the exhaust gas by mixing the exhaust gas with air. However, Smith is not relied upon for teaching blowing fresh air on the component to be cooled. Further, Smith's disclosure of not locating temperature sensitive components 12-24 inches from the DPF does not teach away from actively cooling temperature sensitive components, but instead merely teaches that temperature sensitive components must be protected from excessive heat (e.g.-active cooling). However, the Examiner reiterates that Smith is merely relied upon for cooling system activation and activation of temperature control of components of the exhaust system during regenerations of the DPF. Therefore the Parikh-Smith combination discloses "activating a cooling system of the exhaust after treatment system during active regeneration of one or more particulate filters arranged within the exhaust after treatment system compartment".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746